Name: Council Regulation (EEC) No 2153/80 of 12 August 1980 amending Regulation (EEC) No 1488/76 laying down provisions for the introduction of a system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 80 Official Journal of the European Communities No L 211 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2153/80 of 12 August 1980 amending Regulation (EEC) No 1488/76 laying down provisions for the introduction of a system of minimum stocks in the sugar sector 1 . The following subparagraph shall be added to Article 1 : 'However for the 1980/81 sugar marketing year the percentages laid down in the first subparagraph may be changed to the extent that such changes are not liable to impede the aims of Article 18 of Regulation (EEC) No 3330/74. The changed percentages may not be lower than 5 % or higher than 10 % .' 2 . Article 7 shall be replaced by the following : 'Article 7 Detailed rules for the application of this Regula ­ tion , and in particular the changes referred to in the second subparagraph of Article 1 , the amount laid down in Article 6 and any derogations from Article 2, shall be adopted in accordance with the procedure laid down in Article 36 of Regulation (EEC) No 3330/74.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 18 (3) thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 1488/76 (3 ) the Council introduced the system of minimum stocks provided for in Article 18 of Regulation (EEC) No 3330/74 ; whereas Article 1 of Regulation (EEC) No 1488/76 lays down that the minimum stock of each sugar manufacturer and of each refiner of preferential sugar may not be less than 10 % of a certain quantity of, respectively, manufactured or refined sugar ; whereas this percentage was laid down at a time when the production of sugar in the Community was lower than consumption ; whereas, this supply situation having completely changed, it is appropriate to provide, for the 1980/81 sugar marketing year, that this percentage may be changed within the framework of the day-to-day management of the sugar market, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1488 /76 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1980 . For the Council The President G. THORN (') OJ No L 359, 31 . 12. 1974, p. 1 . (2 ) OJ No L 170, 27 . 6 . 1978, p. 1 . (3) OJ No L 167, 26 . 6 . 1976, p. 11 .